Citation Nr: 1214162	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-16 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a depressive disorder (claimed as a psychiatric problem), to include as secondary to the service-connected bilateral knee disabilities.

2.  Entitlement to an effective date earlier than September 7, 2006, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

3.  Entitlement to a permanent disability rating for the award of a TDIU.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1975 to August 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran requested a hearing before the Board.  The requested hearing was scheduled in March 2009.  In an August 2008 statement, the Veteran requested that his hearing be cancelled.  Thus, the Board finds that his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(c), (e) (2010).

In April 2010 the Board remanded these matters for additional development to the RO via the Appeals Management Center (AMC) in Washington, DC.  The claims have now been returned to the Board for appellate disposition.

The RO recertified this appeal to the Board in March 2011 and, in April 2011, the Veteran submitted additional evidence.  However, he waived his right to have the RO initially consider this evidence in a May 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The issue of whether new and material evidence has been received to reopen a claim for service connection for hepatitis C has been raised by the record in a March 2011 statement by the Veteran.  The issue of whether new and material evidence has been received to reopen a claim for service connection for tinnitus has been raised by the record in a November 2010 statement by the Veteran.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to a permanent disability rating for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.

FINDINGS OF FACT

1.  The Veteran's current depressive disorder is related to his service-connected bilateral knee disabilities.

2.  The Veteran did not raise a claim of entitlement to a TDIU within one year of his August 1976 military discharge.

3.  On May 8, 2006, the Veteran first raised a formal claim of entitlement to a TDIU.

4.  The medical evidence of record demonstrates that a factually ascertainable increase in the Veteran's service-connected disabilities occurred on September 7, 2005, within the one-year period preceding the date of receipt of the formal TDIU claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's depressive disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for an earlier effective date of September 7, 2005, for the award of a TDIU have been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder, and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d).  

Further, certain diseases, chronic in nature, may be presumed to have been incurred in service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active service, even though there is no evidence of the disease during service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Psychoses has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected disorder that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disorder exists; and, (2) that the current disorder was either (a) caused by or (b) aggravated by a service-connected disability.  Allen, 7 Vet. App. at 448.

In making its decision, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, a current diagnosis has been established.  At the November 2007 VA examination, the Veteran was diagnosed with depressive disorder by the VA examiner.

The Veteran's service treatment records (STRs) do not show treatment for or a diagnosis of depressive disorder.  Moreover, there are no nexus opinions of record linking the Veteran's depressive disorder to his active military service.  

The Veteran, however, does not contend that his depressive disorder first manifested during his active military service, but rather contends that it was caused or aggravated by his service-connected bilateral knee disabilities.  In this regard, a VA examination was conducted in November 2007.  The VA examiner determined that it would be speculative to state that the Veteran's depression was "solely" secondary to the Veteran's bilateral knee disabilities when he had several chronic pain problems, including low back and cervical pain and herniated cervical discs.  The examiner noted that the Veteran also had several serious medical disorders other than back and knee pain.  

Concerning a medical opinion in which the VA medical professional cannot render an opinion as to etiology without resorting to mere speculation, the Court recently determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, his post-service treatment records, and the medical literature in forming the requested medical opinion.  Consequently, in April 2010, the Board remanded this issue in order to obtain another VA examination.  The Veteran failed to report for the scheduled VA examination.  38 C.F.R. § 3.326(a) (2010) provides that individuals for whom VA examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a Veteran's failure to attend a scheduled medical examination.  Specifically, the regulation provides that, when entitlement to a benefit cannot be established or confirmed without a VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.  The Veteran has not provided "good cause" for failing to report to the VA examination.  Therefore, the Board will proceed to decide the Veteran's claim based on the evidence of record, instead of remanding the Veteran's claim for the requested VA examination.

In this regard, the evidence of record contains positive medical nexus opinions.  Specifically, Dr. M.B.G., the Veteran's treating VA physician, submitted a medical opinion in April 2011.  Dr. M.B.G. stated that she has been treating the Veteran for his depression since June 2007.  The physician determined that the Veteran's service-connected bilateral knee disabilities "led to" his chronic depression, and that his depression started with his "severe knee problems resulting in chronic pain and inability to work."  Additionally, in July 2007, Dr. M.B.G. determined that the Veteran's "depression started only after his knees got so bad that he could not work anymore."  Further, in December 2006, the Veteran's treating private physician, Dr. H., submitted a medical opinion, in which he determined that the Veteran's depressive disorder is "due to his many physical problems and conditions."  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  

Here, the Board gives more weight to the positive nexus opinions of the Veteran's treating physicians than the VA examiner's speculative medical opinion.  Specifically, as previously mentioned, it is unclear whether the VA examiner closely considered the Veteran's lay statements, his STRs, his post-service treatment records, and the medical literature in forming the requested medical opinion.  Further, the Board gives more weight to the opinion of the treating physicians, who are familiar with the Veteran's current disorder and have treated the Veteran on several occasions, over the opinion of the VA examiner who only examined the Veteran and found he was unable to provide an opinion that the knees were the "sole" cause of depression; and, such a standard is not required.  Thus, for the aforementioned reasons, the Board finds the VA examiner's rationale to be inadequate.  The Boards finds the positive nexus opinions of the Veteran's treating physicians to be more persuasive in deciding the Veteran's appeal.  

As previously mentioned, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported date of onset of his current depressive disorder, persuades the Board that the Veteran's current depressive disorder is, in fact, related to his service-connected bilateral knee disabilities.  As such, the claim is granted.

Earlier Effective Date Claim

A March 2008 rating decision granted the Veteran an award of a TDIU, effective September 7, 2006.  The Veteran contends that he is entitled to an earlier effective date for this award, and believes that the date should be June 13, 2005, which is the date he was awarded disability benefits from the Social Security Administration (SSA).  

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The same general rule pertains to the effective date of an award for increased compensation.  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. § 3.400(o)(2).  In all other cases, the effective date will be the "date of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(o)(1).

In the present case, the Veteran separated from the active military service in August 1976.  It is not in dispute that he failed to submit a claim of entitlement to a TDIU within one year from his military discharge.  Therefore, the assignment of an effective date back to the day following his military discharge is not possible.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

On May 8, 2006, the Veteran first raised a formal claim of entitlement to a TDIU with VA.  Specifically, in the May 8, 2006, statement, the Veteran reported that he was currently unemployable due to his service-connected bilateral knee disabilities.  

Prior to the May 8, 2006, formal TDIU claim, the medical evidence of record demonstrates that a factually ascertainable increase in the Veteran's service-connected disabilities occurred on January 10, 2006, within the one-year period preceding the date of receipt of the formal TDIU claim.  Specifically, on January 10, 2006, the Veteran told his VA physician that he was currently unemployed.  This statement is documented in the VA outpatient treatment records.  The Veteran did not state the reason for his unemployability at this VA visit.  However, a few months later, on March 20, 2006, the Veteran told his VA physician that he is unable to work due to his neck and knee pain.  This supports the conclusion that the Veteran was unable to work on January 10, 2006, because of his service-connected disabilities.  Therefore, the Board finds that a factually ascertainable increase in the Veteran's service-connected disabilities within the one-year period preceding the date of receipt of the formal TDIU claim is demonstrated by the record.

However, the Board is able to conclude that a factually ascertainable increase in the Veteran's service-connected disabilities occurred prior to January 10, 2006.  The Board notes the Veteran's contentions that he has been unable to work since June 2005 and thus should be awarded a TDIU since that date, as it is the date upon which SSA disability benefits were awarded.  As proof of his inability to work since June 2005, the Veteran submitted a copy of his amended SSA decision that finds the Veteran has been disabled since June 2005.  SSA disability benefits were granted based on the following impairments which were described as severe:  Chronic bilateral knee pain (two surgeries); herniated discs (cervical); lumbar pain with disc bulges and stenosis; hepatitis C; and depression.  Although service connection has been awarded for knees, and now for depression, the Board need not separate the levels of disability for each service and non-service connected disability used as a basis for the SSA award.  All disabilities were described as severe, and the Veteran is entitled to reasonable doubt in this instance.  While SSA decisions and their associated findings are not binding on the Board, the Board notes that VA law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see 38 C.F.R. § 3.400(o)(2).  The Board is able to conclude that a factually ascertainable increase in the Veteran's service-connected disabilities one year prior to the date of his application for TDIU.  The date of the Veteran's SSA disability award cannot serve as the effective date as it lies outside the one-year limit imposed by the VA regulation cited above.  

In sum, the Veteran is entitled to an earlier effective date of September 7, 2005, but no earlier, for the grant of a TDIU.  The benefit-of-the-doubt rule has been considered in making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2006, July 2007, August 2008, and October 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For both of his claims, the Veteran was provided a letter prior to the initial RO adjudication of his claims.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs, post-service VA and private treatment records, and SSA records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

The claim for service connection for depressive disorder, secondary to the Veteran's service-connected bilateral knee disabilities, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

An earlier effective date of September 7, 2005, for the grant of a TDIU, is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the remaining claim can be properly adjudicated.  

In regards to the Veteran's claim of entitlement to a permanent disability rating for the award of a TDIU, this claim was most recently remanded by the Board in April 2010.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As background information, in a March 2008 rating decision, the RO awarded the Veteran a TDIU.  In that rating decision, the RO determined that there was a likelihood of improvement, that the award of a TDIU was not permanent, and that the TDIU award was subject to future review by the RO.  The Veteran disagreed with the determination that his TDIU was not permanent in a May 2008 VA Form 9 ("Appeal to the Board of Veterans' Appeals").  Although the disagreement was submitted on a VAF Form 9, a Statement of the Case (SOC) had not yet been issued by the RO in response to this disagreement; thus, the VA Form 9 constituted a NOD with the RO decision, rather than a perfected appeal to the Board.  Therefore, in April 2010, the Board remanded the issue for the RO to issue a SOC on this issue.  In March 2011, the RO issued a SOC, but the SOC did not address the specific issue of entitlement to a permanent disability rating for the award of a TDIU.  The SOC only addressed the earlier effective date issue concerning the TDIU award.  Therefore, the Board finds that this issue must again be remanded for the RO to respond to the Veteran's May 2008 NOD with a SOC addressing the issue of entitlement to a permanent disability rating for the award of a TDIU.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's claim of entitlement to a permanent disability rating for the award of a TDIU.  The RO/AMC should specifically adjudicate whether there is a likelihood of improvement in the Veteran's service-connected disabilities, whether the TDIU award should be permanent, and whether the TDIU award should be subject to future review.  The RO/AMC should also advise the Veteran of the date on which the time allowed for perfecting a timely Substantive Appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely Substantive Appeal, then the claim should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


